Exhibit 99.2


 

 

 

 

 

AQUILA, INC.

CAPITAL ACCUMULATION PLAN

(Amended and restated effective as of January 1, 2005)

 

 

 

 

 

KC-1345389-1

 

 



 

 

Preamble

This Plan document is effective as of January 1, 2005, and constitutes an
amendment and restatement of the prior Plan document.

The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated employees and non-employee directors who
contribute materially to the continued growth, development and future business
success of Aquila, Inc., a Delaware corporation, and its subsidiaries that
participate in this Plan. This Plan shall be unfunded for tax purposes and for
purposes of Title I of ERISA.

The rights and benefits of a Participant or any other person entitled to
benefits under this Plan shall be determined in accordance with the applicable
provisions of the Plan in effect at the time of the Participant’s separation
from service, except as otherwise explicitly provided in this Plan.

The amended and restated Plan is intended to comply with section 409A of the
Code and the proposed IRS regulations and other guidance in effect as of the
date of adoption of this restatement. In accordance with IRS Notice 2005-1,
Q&A-20, each Participant shall have an opportunity, to terminate participation
in the Plan prior to December 31, 2005, and receive a distribution of his entire
Account balance in a single lump sum during the 2005 calendar year. Each
Participant who does so terminate his or her participation pursuant to the
forgoing, shall be required to make an irrevocable election in accordance with
IRS Notice 2005-1, Q&A-19, no later than December 31, 2005, regarding the manner
in which his benefits shall be paid following his Termination of Employment.

ARTICLE I

Definitions

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the meanings set forth below:

1.1          “Account” shall mean, with respect to each Participant, the
bookkeeping account(s) established on behalf of such Participant to reflect his
or her interest in the Plan. Such Account shall be utilized solely as a device
for the measurement and determination of the amounts to be paid to a
Participant, or his or her designated Beneficiary, pursuant to this Plan.

1.2          “Annual Bonus” shall mean, with respect to each Participant who is
an Employee, any cash compensation earned by such Participant during a Plan Year
in excess of Base Salary under any Employer’s bonus, long-term or annual cash
incentive plans, excluding stock options.

1.3          “Base Salary” shall mean (i) with respect to any Participant who is
a Director, any annual retainer, meeting fees, and committee fees payable in
cash to the Director for serving on the Board or any committee thereof, but does
not include reimbursable expenses or any bonuses or incentive awards; and (ii)
with respect to any Participant who is an Employee, cash compensation relating
to services performed during any Plan Year, whether or not paid in such year or
included on the Federal Income Tax Form W-2 for such year, excluding bonuses,
commissions, overtime, fringe benefits, stock options, relocation expenses,
incentive payments, non-monetary awards, directors fees and other fees,
automobile and other allowances paid to a Participant for employment services
rendered (whether or not such allowances are included in the Employee’s gross
income). Base Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by a Participant pursuant to all qualified
or non-qualified plans of any Employer and shall be calculated to include
amounts not otherwise included in the Participant’s gross income under Code
Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by any
Employer; provided, however, that all such amounts will be included

 

 

 

 

 

KC-1345389-1

 

 



 

in compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Participant.

1.4          “Beneficiary” shall mean one or more persons, trusts, estates or
other entities, designated in accordance with Article 9, that are entitled to
receive benefits under this Plan upon the death of a Participant.

 

1.5

“Board” shall mean the board of directors of the Company.

 

 

1.6

“Change in Control” shall mean the first to occur of any of the following
events:

(1)           any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates, other than in connection with the acquisition by the
Company or its affiliates of a business) representing 35% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company’s then outstanding securities; or

(2)           the majority of the members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
prior to the date of the appointment or election; or

(3)           the consummation of a merger or consolidation of the Company with
any other entity, other than (i) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company,
greater than 50% of the combined voting power of the voting securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities Beneficially Owned by
such Person any securities acquired directly from the Company or its affiliates,
other than in connection with the acquisition by the Company or its affiliates
of a business) representing 35% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the Company’s then
outstanding securities; or

(4)           the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, greater than 50% of the combined voting power
of the voting securities of which is owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.

For purposes of this Section 1.6, the following definitions shall apply:

 

 

 

 

 

 

KC-1345389-1

 

 



 

 

(a)           “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the Exchange Act.

 

(b)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(c)           “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its affiliates (as
defined in Rule 12b-2 promulgated under the Exchange Act), (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

1.7          “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time. Any reference to a section of the Code shall include
that section and any comparable section or sections of any future legislation
that amends, supplements or supersedes said section.

 

1.8

“Committee” shall mean the committee described in Article 12.

1.9          “Company” shall mean Aquila, Inc., a Delaware corporation, and any
successor to all or substantially all of the Company’s assets or liabilities.

 

1.10

[RESERVED]

1.11       “Deferral Contributions” shall mean that portion of a Participant’s
Base Salary and Annual Bonus that he or she elects to have, and is deferred, in
accordance with Section 3.1. In the event of a Participant’s Termination of
Employment prior to the end of a Plan Year, such year’s Deferral Contributions
shall be the actual amount withheld prior to such event.

1.12       “Deferral Contribution Account” shall mean the bookkeeping account
established on behalf of each Participant to reflect the amount of Deferral
Contributions credited under the Plan on his or her behalf. Such account shall
be credited or debited with hypothetical investment gains or losses in
accordance with Section 3.5, and shall be debited for any distributions made to
the Participant (or his or her Beneficiary) pursuant to this Plan that relate to
such account.

1.13       “Determination Date” means the last day of each calendar quarter, and
such other more frequent dates as the Committee in its sole discretion shall
specify, as of which each Participant’s Account is determined in accordance with
Section 3.5.

1.14       “Director” means a member of the Board who is neither an officer nor
an Employee of any Employer.

 

1.15

[RESERVED]

 

1.16

[RESERVED]

1.17         “Discretionary Contribution” shall mean the amount determined in
accordance with Section 3.3.

 

 

 

 

 

 

KC-1345389-1

 

 



 

 

1.18       “Discretionary Contribution Account” shall mean the bookkeeping
account established on behalf of each Participant to reflect the amount of
Discretionary Contributions credited under the Plan on his or her behalf. Such
account shall be credited or debited with hypothetical investment gains or
losses in accordance with Section 3.5, and shall be debited for any
distributions made to the Participant (or his or her Beneficiary) pursuant to
this Plan that relate to such account.

 

1.19

“Employee” shall mean a person who is an employee of any Employer.

1.20       “Employer(s)” shall mean the Company and any of its affiliates (now
in existence or hereafter formed or acquired) that have been selected by the
Board to participate in the Plan and have adopted the Plan as a participating
employer.

1.21       “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.

1.22       “401(k) Plan” shall be that certain Aquila, Inc. Retirement
Investment Plan, as amended from time to time.

 

1.23

“Matching Contributions” shall mean the amount determined in accordance with
Section 3.2.

1.24       “Matching Contribution Account” shall mean the bookkeeping account
established on behalf of each Participant to reflect the amount of Matching
Contributions credited under the Plan on his or her behalf. Such account shall
be credited or debited with hypothetical investment gains or losses in
accordance with Section 3.5, and shall be debited for any distributions made to
the Participant (or his or her Beneficiary) pursuant to this Plan that relate to
such account.

1.25       “Participant” shall mean any Employee or Director who is selected to
participate in the Plan and has elected to participate by completing the
applicable enrollment forms designated by the Committee. A spouse or former
spouse of a Participant shall not be treated as a Participant in the Plan or
have an Account under the Plan, even if he or she has an interest in the
Participant’s benefits under the Plan as a result of applicable law or property
settlements resulting from legal separation or divorce.

1.26       “Plan” shall mean the Aquila, Inc. Capital Accumulation Plan, which
shall be evidenced by this instrument and by each Plan Agreement, as they may be
amended from time to time.

1.27       “Plan Agreement” shall mean a written agreement(s), as may be amended
from time to time, which is entered into by and between an Employer and a
Participant. Each Plan Agreement executed by a Participant and the Participant’s
Employer shall provide for the entire benefit to which such Participant is
entitled under the Plan.

1.28       “Plan Year” shall mean a period beginning on January 1 of each
calendar year and continuing through December 31 of such calendar year.
Notwithstanding the foregoing, if a person first commences participation in the
Plan after the first day of any calendar year, such person’s initial “Plan Year”
shall commence on his or her date of participation and end on the following
December 31.

 

1.29

[RESERVED]

 

1.30

[RESERVED]

 

 

 

 

 

 

KC-1345389-1

 

 



 

 

 

1.31

[RESERVED]

 

 

1.32

[RESERVED]

 

 

1.33

“Termination Benefit” shall mean the benefit set forth in Article 7.

1.34       “Termination of Employment” shall mean (i) with respect to a
Participant who is an Employee, the severing of employment with all Employers,
voluntarily or involuntarily, for any reason other than death or (ii) with
respect to any Participant who is a Director, the date on which such Participant
ceases to be a director of the Board for any reason other than death. Despite
the foregoing, a Director who ceases to be a director of the Board for any
reason other than death shall be deemed to have Retired.

1.35       “Trust” shall mean one or more trusts established between the Company
and the trustee named therein, as amended from time to time.

1.36       “Unforeseeable Financial Emergency” shall mean an unanticipated
emergency that is caused by an event beyond the control of the Participant that
would result in severe financial hardship to the Participant resulting from
(i) a sudden and unexpected illness or accident of the Participant or a
dependent of the Participant, (ii) a loss of the Participant’s property due to
casualty, or (iii) such other extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, all as
determined in the sole discretion of the Committee.

ARTICLE II

Selection, Enrollment, Eligibility

2.1  Selection by Committee. Participation in the Plan shall be limited to (i) a
select group of management and highly compensated employees of the Employers, as
determined by the Committee in its sole discretion and (ii) Directors of the
Company. From that group, the Committee shall select, in its sole discretion,
the persons eligible to participate in the Plan.

2.2  Eligibility; Commencement of Participation. Each Employee or Director
selected to participate in the Plan may enroll in the Plan by completing a Plan
Agreement and any other forms designated by and acceptable to the Committee. If
an Employee or Director fails to enroll in the Plan for any Plan Year by the
date designated by the Committee, such individual shall not be eligible to
participate in the Plan until the first day of the first Plan Year following the
delivery to and acceptance by the Committee of such required documents.

2.3  Termination of Participation and/or Deferrals. If the Committee determines
in good faith that a Participant no longer qualifies as a member of a select
group of management or highly compensated employees, as membership in such group
is determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, the Committee shall have the right, in its sole discretion, to
(i) terminate any deferral election the Participant has made for the remainder
of the Plan Year in which the Participant’s membership status changes, or
(ii) prevent the Participant from making future deferral elections and receiving
Employer contributions.

ARTICLE III

Crediting of Accounts/Taxes

 

3.1

Deferral of Base Salary.

 

 

 

 

 

 

KC-1345389-1

 

 



 

 

(a)   For each Plan Year, a Participant’s Deferral Contribution Account shall be
credited with an amount (a “Deferral Contribution”) equal to the sum of his Base
Salary deferrals and his Annual Bonus deferrals. Each Participant's deferral
elections under this Plan shall be irrevocable and shall be made in the manner
and at the times specified by the Committee prior to the beginning of each Plan
Year and prior to the performance of services with respect to which such
deferral election relates. The Committee, in its sole discretion, may establish
any and all procedures, rules, and requirements it deems prudent in connection
with such deferral elections, including but not limited to specifying any
minimum and maximum deferral amounts.

(b)   Any deferral election made by Participant with respect to his Base Salary
shall apply for purposes of both the 401(k) Plan and this Plan. Such
Participant’s Base Salary deferral contributions shall first be credited to the
401(k) Plan up to the maximum dollar amount that may be contributed to the
401(k) Plan pursuant to Code Sections 401(k) and 402(g), and any remaining
portion of such deferral contributions shall be credited under this Plan.

3.2  Matching Contributions. For each Plan Year, each Participant’s Matching
Contribution Account shall be credited with an amount (a “Matching
Contribution”) equal to:

(a)    100% of such Participant’s Base Salary deferral contributions to both the
401(k) and this Plan to the extent such deferral contributions do not exceed 6%
of such Participant’s Base Salary; reduced by

(b)   the aggregate amount of Employer matching contributions allocated to the
Participant’s account under the 401(k) Plan for such Plan Year.

No Matching Contributions shall be credited under this Plan with respect to any
portion of a Participant’s Annual Bonus Deferral under this Plan.

3.3  Discretionary Contribution. For each Plan Year, each Participant’s
Discretionary Contribution Account shall be credited with an amount (a
“Discretionary Contribution”) equal to:

(a)   the aggregate amount of the Employer discretionary contributions which
would have been allocated to the Participant’s account under the 401(k) Plan, if
the Participant had elected not to defer all or any portion of his or her Base
Salary under this Plan for the applicable Plan Year; reduced by

(b)   the aggregate amount of Employer discretionary contributions allocated to
the Participant’s account under the 401(k) Plan for such Plan Year.

The purpose of the contributions under this Section 3.3 is to make the
Participant whole for the loss of the Employer discretionary contribution that
such Participant would have received under the 401(k) Plan if the Participant
had not elected to defer a portion of his or her Base Salary under this Plan.

 

3.4

Vesting. Each Participant shall at all times be 100% vested in his or her
Account.

3.5  Crediting/Debiting of Accounts. In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee, in
its sole discretion, amounts shall be credited or debited to a Participant’s
Account in accordance with the following rules:

 

 

 

 

 

 

KC-1345389-1

 

 



 

 

(a)   Determination of Account. As of each Determination Date, the amount
credited to a Participant’s Account shall be the amount credited to his or her
Account as of the immediately preceding Determination Date, plus the
Participant’s Deferral, Matching and Discretionary Contributions since the
immediately preceding Determination Date, minus any amount that is paid to or on
behalf of a Participant subsequent to the immediately preceding Determination
Date, plus or minus any hypothetical investment gains or losses determined in
the manner set forth in Section 3.5 below.

(b)   Measurement Funds. The Committee, in its sole discretion, shall designate
the “measurement funds” to be used for purposes of crediting hypothetical
earnings on the amounts credited to each Participant’s Account. The Committee
may from time to time discontinue, substitute or add a measurement fund,
provided that any such action to discontinue or substitute any measurement fund
may only take effect following at least thirty (30) days advance written notice
of such change to the Participants.

(c)   Measurement Funds for Deferral Contributions. Each Participant shall
elect, from among the measurement fund(s) offered under the Plan from time to
time and in the manner and at the time(s) designated by and acceptable to the
Committee, the measurement fund(s) to be used for purposes of determining the
hypothetical investment returns to be credited or debited to his or her Deferral
Contribution Account. To the extent and in the manner permitted by the
Committee, a Participant may modify his or her investment elections with respect
to future contribution credits and/or his or her existing Deferral Contribution
Account balance. Any election that is made in accordance with the foregoing
shall be effective as of the Determination Date coinciding with or next
following the acceptance of such election by the Committee. If the Employer
provides a Participant with the authority to change the investment of the
Employer’s assets, such authority may be revoked at any time.

(d)   Measurement Fund for Matching and Discretionary Contributions.
Notwithstanding any other provisions in this Plan that may be interpreted to the
contrary, each Participant’s Discretionary Contribution Account and Matching
Contribution Account shall be deemed invested in the “Aquila, Inc. Common Stock
measurement fund” at all times.

(e)   Hypothetical Investment Earnings. The performance of each measurement fund
(either positive or negative) will be determined by the Committee, in its sole
discretion, based on the investment performance of the selected measurement
funds themselves (except as otherwise provided in this Section). A Participant’s
Account shall be credited or debited, as the case may be, as of each
Determination Date based on the investment performance of each measurement fund,
as determined by the Committee in its sole discretion, as though an amount equal
to such Participant’s Account had actually been invested in the applicable
measurement fund(s).

 

(f)

[RESERVED]

(g)   Unfunded Status. Notwithstanding the foregoing or any other provision of
this Plan or any notice, statement, summary or other communication provided to a
Participant that may be interpreted to the contrary, the measurement funds are
to be used for measurement purposes only, and a Participant’s election of any
such measurement fund, the determination of credits and debits to his or her
Account based on the measurement funds, the Employer’s actual ownership of the
measurement funds, and any authority granted by the Employer to a Participant to
change the investment of the Employer’s assets, if any, may not be considered or
construed in any manner as an actual investment of the Account in any such
measurement fund or to constitute a funding of this Plan. The Employer is not
obligated to actually invest in, or to continue an investment in, any
measurement fund or other asset.

 

 

 

 

 

 

KC-1345389-1

 

 



 

 

3.6  FICA and Other Taxes. For each Plan Year in which an Employee or Director
participates in the Plan, the Employer shall, to the extent required by
applicable law, withhold from that portion of the Participant’s compensation
that is not being deferred, the Participant’s share of FICA and other applicable
taxes attributable to his or her contribution under this Plan. If necessary, the
Committee may reduce the Participant’s Deferral Contributions in order to comply
with this Section 3.6.

3.7  Distributions. The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

3.8  Other Deferred Income Arrangements. The provisions of this Section 3.8
shall apply exclusively to those Participants under this Plan who have an
unfunded deferred account or other deferred benefit entitlement under any other
deferred compensation plan, agreement or arrangement with Aquila, Inc. or any of
its affiliates which the Committee has designated as eligible for transfer to
this Plan (“Other Plan”). Each such Participant may elect, in the form and
manner and at the time designated by the Committee, to relinquish all past,
present and future benefits, rights and entitlements that he may have under the
Other Plan, in which case, an amount equal to his or her deferred benefit under
such Other Plan, determined as of the date (the “transfer date”) and in the
manner set forth in a separate agreement between the Participant’s Employer and
such Participant, shall be credited to a “Deferred Benefit Transfer Account”
established on his or her behalf under this Plan. Separate sub-accounts may be
established under a Participant’s Deferred Benefit Transfer Account to reflect
amounts transferred from different deferred compensation plans, agreements or
arrangements. The Deferred Benefit Transfer Account established on behalf of a
Participant shall treated for all purposes under this Plan as though such
account was a part of the Participant’s Deferral Contribution Account.

ARTICLE IV

Unforeseeable Financial Emergencies

4.1  Withdrawal Pay-Out/Suspensions for Unforeseeable Financial Emergencies. If
a Participant experiences an Unforeseeable Financial Emergency, the Participant
may petition the Committee to (i) suspend any deferrals required to be made by
the Participant and/or (ii) receive a partial or full pay-out from the Plan. The
pay-out shall not exceed the lesser of the Participant’s Account, calculated as
if such Participant were receiving a Termination Benefit, or the amount
reasonably needed to satisfy the Unforeseeable Financial Emergency. If the
petition for a suspension and/or pay-out is approved, suspension shall take
effect upon the date of approval and any pay-out shall be made as soon as
reasonably practicable following such date.

ARTICLE V

Termination Benefit

 

5.1

Termination of Employment.

(a)   Subject to Section 5.1(b), a Participant who incurs a Termination of
Employment shall receive, as a Termination Benefit, the balance of his or her
Account as soon as administratively practicable.

(b)   In the case of a Participant who is a “specified employee” within the
meaning of Code Section 409A, payment of such Participant’s Account shall not be
made before the date which is six (6) months after the date of his Termination
of Employment or, if earlier, the date of death of such Participant. If a
Participant’s Account is to be paid in the form of installments, any installment
payment

 

 

 

 

 

KC-1345389-1

 

 



 

to which such Participant would otherwise be entitled during the first six (6)
months following Termination of Employment shall be accumulated and paid on the
first date of the seventh (7th) month following such Termination of Employment.
For purposes of the foregoing, any Participant who meets the definition of a
“key employee” under Code Section 416(i)(1)(A)(i), (ii) or (iii) during the
12-month period ending on December 31 of each year shall be treated as a
“specified employee” for the 12-month period commencing on the following April
1.

5.2  Payment of Termination Benefit. At the time a Participant first commences
participation in the Plan, such Participant shall make an irrevocable election
to receive payment of the total amount of his Account in either (a) a single
lump sum payment, or (b) five (5) substantially equal annual installments;
provided that payment shall be automatically made in a single lump sum if the
balance of such Participant’s Account does not exceed $10,000 at the time of his
or her Termination of Employment. A Participant’s election under this Section
5.2 shall be made on a form supplied by the Committee. If a Participant fails to
elect a form of distribution, then payment shall be made in the form of a lump
sum payment.

Notwithstanding the foregoing, in accordance with IRS Notice 2005-1, Q&A19,
existing Participants shall be offered a one-time opportunity to modify any
prior election regarding the form of distributions no later than December 31,
2005 (or such later date authorized under IRS regulations or other guidance).
Any such election shall be irrevocable with respect to the Participant’s entire
Account.

ARTICLE VI

Death Benefits

6.1  Post-Termination Death Benefit. If a Participant dies after Termination of
Employment but before his or her Termination Benefit is paid in full, the
Participant’s unpaid benefit shall be paid to his or her Beneficiary as follows:
(i) if the Participant elected to receive his or her Termination Benefit in
installments, then the Beneficiary shall receive such benefits over the
remaining number of payments and in the same amounts as such benefits would have
been paid to the Participant had the Participant survived; or (ii) if the
Participant elected to receive his or her Termination Benefit in the form of a
lump sum payment, then the Beneficiary shall receive such benefits in a lump sum
payment at the same time that the Participant would have received such payment
had the Participant survived.

6.2  Pre-Termination Death Benefit. If a Participant dies before he or she
experiences a Termination of Employment, such Participant’s Beneficiary shall be
paid in a single lump sum. The lump sum payment shall be made as soon as
reasonably practicable (which will normally be within 60 days) after the date
the Committee is provided with proof that is satisfactory to the Committee of
the Participant’s death.

 

 

 

 

 

 

KC-1345389-1

 

 



 

 

ARTICLE VII

In-Service Withdrawal

7.1 Withdrawal of Entire Account. Notwithstanding any provision in this Plan to
the contrary, in accordance with IRS Notice 2005-1, Q&A20, each Participant
shall be offered an opportunity to terminate his or her participation in the
Plan by withdrawing the entire balance of his Account no later than December 31,
2005. Any such election must be made in the form and in the manner designated by
the Committee. Amounts withdrawn pursuant to this Section 7.1 shall be included
in the Participant’s taxable income for the 2005 calendar year. If the balance
of a Participant’s Account does not exceed $10,000, then such Participant shall
be deemed to have made an election pursuant to the foregoing.

ARTICLE VIII

Change in Control

8.1          Distribution Upon Change in Control. Notwithstanding any provision
in this Plan to the contrary, all amounts credited to all Participants' Accounts
at the time of a Change in Control (including any unpaid installments payable to
a Participant) shall be paid in single lump sums to such Participants as soon as
administratively practicable following such event.

ARTICLE IX

Beneficiary Designation

9.1  Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

9.2  Beneficiary Designation; Change. A Participant shall designate his or her
Beneficiary by completing and signing a beneficiary designation form available
from the Committee, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the beneficiary designation form and
the Committee’s rules and procedures, as in effect from time to time.

9.3  Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

9.4  No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

9.5  Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its sole discretion, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Committee’s satisfaction.

 

 

 

 

 

 

KC-1345389-1

 

 



 

 

9.6  Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers, the Committee
and the trustee of the Trust from all further obligations under this Plan with
respect to the Participant.

ARTICLE X

Leave of Absence

10.1       Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take a paid leave of absence from the
employment of the Employer, the Participant shall continue to be considered
employed by the Employer and his or her Deferral Contributions shall continue to
be withheld during such paid leave of absence in accordance with Section 3.1.

10.2       Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take an unpaid leave of absence from
the employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the Participant shall be excused from making
Deferral Contributions until the earlier of the date the leave of absence
expires or the Participant returns to a paid employment status. Upon such
expiration or return, deferrals shall resume for the remaining portion of the
Plan Year in which the expiration or return occurs, based on the deferral
election, if any, made for that Plan Year. If no election was made for that Plan
Year, no deferral shall be withheld.

ARTICLE XI

Termination, Amendment or Modification

11.1       Termination. Although each Employer anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that any
Employer will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, each Employer reserves the right to discontinue its
sponsorship of the Plan and/or to terminate the Plan at any time with respect to
any or all of its participating Employees by action of its board of directors or
committee of the board. Upon the termination of the Plan with respect to any
Employer, the Accounts of the affected Participants shall be paid at the time
and in the manner set forth in Article V, provided that the Employer reserves
the right to accelerate payment of such Accounts to the extent permitted in
accordance with Code Section 409A and the regulations and other guidance issued.

11.2       Amendment. Each Employer may, at any time, amend or modify the Plan
in whole or in part with respect to that Employer by the action of its board of
directors or committee of the board; provided, however, that no amendment or
modification shall be effective to decrease or restrict the value of a
Participant’s Account in existence at the time the amendment or modification is
made, calculated as if the Participant had experienced a Termination of
Employment as of the effective date of the amendment or modification. The
amendment or modification of the Plan shall not affect any Participant or
Beneficiary who has become entitled to the payment of benefits under the Plan as
of the date of the amendment or modification.

11.3       Plan Agreement. Despite the provisions of Sections 11.1 and 11.2
above, if a Participant’s Plan Agreement contains benefits or limitations that
are not in this Plan document, the Employer may only amend or terminate such
provisions with the consent of the Participant.

11.4       Effect of Payment. The full payment of the applicable benefit under
Article 4, 5, 6, or 7 of the Plan shall completely discharge all obligations to
a Participant and his or her designated Beneficiaries under this Plan.

 

 

 

 

 

 

KC-1345389-1

 

 



 

 

ARTICLE XII

Administration

12.1       Committee Duties. This Plan shall be administered by a Committee
which shall consist of the Board, or such committee as the Board shall appoint.
Members of the Committee may be Participants under this Plan. The Committee
shall also have the discretion and authority to (i) make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of this
Plan and (ii) decide or resolve any and all questions including interpretations
of this Plan, as may arise in connection with the Plan. Any individual serving
on the Committee who is a Participant shall not vote or act on any matter
relating solely to himself or herself. When making a determination or
calculation, the Committee shall be entitled to rely on information furnished by
a Participant or the Company.

12.2       Agents. In the administration of this Plan, the Committee may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a duly appointed representative) and may
from time to time consult with counsel who may be counsel to any Employer.

12.3       Binding Effect of Decisions. The decision or action of the Committee
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

12.4       Indemnity of Committee. All Employers shall indemnify and hold
harmless the members of the Committee, and any Employee to whom the duties of
the Committee may be delegated, against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee or any
of its members or any such Employee.

12.5       Employer Information. To enable the Committee to perform its
functions, each Employer shall supply full and timely information to the
Committee on all matters relating to the compensation of its Participants, the
date and circumstances of Termination of Employment of its Participants, and
such other pertinent information as the Committee may reasonably require.

ARTICLE XIII

Other Benefits and Agreements

13.1       Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE XIV

Claims Procedures

14.1       Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

 

 

 

 

 

 

KC-1345389-1

 

 



 

 

14.2       Notification of Decision. The Committee shall consider a Claimant’s
claim within 90 days (unless special circumstances require additional time) and
shall notify the Claimant in writing:

(a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

(b)   that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

(i)

the specific reason(s) for the denial of the claim, or any part of it;

(ii)          specific reference(s) to pertinent provisions of the Plan upon
which such denial was based;

(iii)         a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary; and

 

(iv)

an explanation of the claim review procedure set forth in Section 14.3 below.

14.3       Review of a Denied Claim. Within 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. Thereafter, but not
later than 30 days after the review procedure began, the Claimant (or the
Claimant’s duly authorized representative):

 

(a)

may review pertinent documents;

 

 

(b)

may submit written comments or other documents; and/or

 

 

(c)

may request a hearing, which the Committee, in its sole discretion, may grant.

14.4       Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee’s decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

 

(a)

specific reasons for the decision;

 

 

(b)

specific reference(s) to the pertinent Plan provisions upon which the decision
was based; and

 

(c)

such other matters as the Committee deems relevant.

 

14.5       Legal Action. A Claimant’s compliance with the foregoing provisions
of this Article 14 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

 

 

 

 

 

 

KC-1345389-1

 

 



 

 

ARTICLE XV

Trust

 

15.1

Establishment of the Trust.

(a)   Contribution. The Company shall establish the Trust, and each Employer
shall transfer over to the Trust such assets as the Employer determines, in its
sole discretion, are necessary to provide, on a present value basis, for its
respective future liabilities created with respect to such Employer’s
Participants for all periods prior to the transfer, as well as any debits and
credits to the Participants’ Accounts for all periods prior to the transfer,
taking into consideration the value of the assets in the Trust at the time of
the transfer

(b)   Contribution Following Change of Control. Notwithstanding Section 15.1(a)
above, in the event of a Change of Control, the Employers shall as soon as
administratively possible, but in no event later than ten (10) days following
such Change of Control, make an irrevocable contribution to the Trust, in cash
or other readily marketable property acceptable to the trustee, equal to the sum
of (i) an amount which, when added to the fair market value of the assets then
held in the Trust which are attributable to this Plan, shall cause the fair
market value of such assets to equal the present value of the Accounts under the
Plan as of the date of such Change of Control, and (ii) an amount equal to a
reasonable estimate of the present value of the administrative, trustee’s, legal
and consulting fees to be incurred during the life of the Trust on and after the
Change of Control. The amount of the Employer’s contribution paid or payable to
the Trust pursuant to the foregoing shall be determined by a benefits consultant
(as defined in the Trust) appointed by the Company.

ARTICLE XVI

Miscellaneous

16.1       Status of Plan. The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employee”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

16.2       Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of an Employer. For purposes of the payment
of benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

16.3       Employer’s Liability. An Employer’s liability for the payment of
benefits shall be defined only by the Plan and the Plan Agreement, as entered
into between the Employer and a Participant. An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his or her Plan Agreement.

16.4       Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of

 

 

 

 

 

KC-1345389-1

 

 



 

any debts, judgments, alimony or separate maintenance owed by a Participant or
any other person, be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency or be transferable
to a spouse as a result of a property settlement or otherwise.

16.5       Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between any Employer
and the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer as
an Employee, or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.

16.6       Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

16.7       Terms. Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

16.8       Captions. The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.

16.9       Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Missouri without regard to its conflicts of laws principles.

16.10     Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Director of Benefits

Aquila, Inc.

20 West Ninth Street

Kansas City, MO 64105-1711

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

16.11     Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

16.12     Spouse’s Interest. The interest in the benefits hereunder of a spouse
of a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

 

 

 

 

 

KC-1345389-1

 

 



 

 

16.13     Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

16.14     Incompetent. If the Committee determines in its sole discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

16.15     Court Order. The Committee is authorized to make any payments directed
by court order in any action in which the Plan or the Committee has been named
as a party. In addition, if a court determines that a spouse or former spouse of
a Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse’s or former spouse’s interest
in the Participant’s benefits under the Plan to that spouse or former spouse.

 

16.16

Distribution in the Event of Taxation.

(a)   In General. If, for any reason, all or any portion of a Participant’s
benefits under this Plan becomes taxable to the Participant prior to receipt as
a result of a failure to meet the requirements of Code Section 409A and the
regulations thereunder, a Participant may petition the Committee before a Change
in Control, or the trustee of the Trust after a Change in Control, for a
distribution of that portion of his or her benefit that has become taxable. Upon
the grant of such a petition, which grant shall not be unreasonably withheld
(and, after a Change in Control, shall be granted), a Participant’s Employer
shall distribute to the Participant immediately available funds in an amount
equal to the taxable portion of his or her benefit (which amount shall not
exceed a Participant’s unpaid Account under the Plan). If the petition is
granted, the tax liability distribution shall be made within 90 days of the date
when the Participant’s petition is granted. Such a distribution shall affect and
reduce the benefits to be paid under this Plan.

(b)   Trust. If the Trust terminates in accordance with its terms and benefits
are distributed from the Trust to a Participant in accordance with that Section,
the Participant’s benefits under this Plan shall be reduced to the extent of
such distributions.

16.17     Insurance. The Employers, on their own behalf or on behalf of the
trustee of the Trust, and, in their sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Trust may choose. The Employers or the trustee of the Trust, as the case may
be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Employers shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Employers have applied for insurance.

16.18     Legal Fees To Enforce Rights After Change in Control. The Company and
each Employer is aware that upon the occurrence of a Change in Control, the
Board or the board of directors of a Participant’s Employer (which might then be
composed of new members) or a shareholder of the Company or the Participant’s

 

 

 

 

 

KC-1345389-1

 

 



 

Employer, or of any successor corporation might then cause or attempt to cause
the Company, the Participant’s Employer or such successor to refuse to comply
with its obligations under the Plan and might cause or attempt to cause the
Company or the Participant’s Employer to institute, or may institute, litigation
seeking to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company, the Participant’s Employer or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement thereunder
or, if the Company, such Employer or any other person takes any action to
declare the Plan void or unenforceable or institutes any litigation or other
legal action designed to deny, diminish or to recover from any Participant the
benefits intended to be provided, then the Company and the Participant’s
Employer irrevocably authorize such Participant to retain counsel of his or her
choice at the expense of the Company and the Participant’s Employer (who shall
be jointly and severally liable) to represent such Participant in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company, the Participant’s Employer or any director, officer,
shareholder or other person affiliated with the Company, the Participant’s
Employer or any successor thereto in any jurisdiction.

*******************

 

 

 

 

 

 

KC-1345389-1

 

 

 

 